Exhibit 10.1

SEPARATION AGREEMENT AND MUTUAL RELEASES

This Separation Agreement and Mutual Releases (“Agreement”) is made by and
between Michael Ricci (“Employee”) and Ikanos Communications, Inc. (the
“Company”) (collectively referred to as the “Parties” or individually referred
to as a “Party”).

WHEREAS, Employee was employed by the Company as President and Chief Executive
Officer and continues to serve as a member of the Board of Directors;

WHEREAS, the Company and Employee entered into an offer letter on May 1, 2007
(the “Offer Letter”), which was amended by the Company’s Board of Directors on
June 12, 2008 (the “Amendment”);

WHEREAS, Employee signed an Employment, Confidential Information, Invention
Assignment and Arbitration Agreement with the Company (the “Confidentiality
Agreement”);

WHEREAS, the Company and Employee have entered into Stock Option Agreements,
granting Employee the option to purchase shares of the Company’s common stock
subject to the terms and conditions of the Company’s 1999 Stock Plan and the
Stock Option Agreements, and the Company and Employee have entered into
Restricted Stock Unit Agreements, granting Employee restricted stock units
payable in shares of the Company’s common stock subject to the terms and
conditions of the Company’s 1999 Stock Plan and the Restricted Stock Unit
Agreements (collectively the “Stock Agreements”);

WHEREAS, Employee’s employment with the Company ceased effective close of
business on July 25, 2008 (the “Separation Date”); and

WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands, except as provided below,
that each may have against the other and any of the Releasees as defined below,
including, but not limited to, any and all claims arising out of or in any way
related to Employee’s employment, membership on the Board of Directors and/or
separation from the Company;

NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Employee hereby agree as follows:

1. Consideration.

a. Already Accrued/ Due Obligations. Whether or not Employee signs this
Agreement, the Parties recognize that Employee is already entitled to (and the
Company agrees to timely provide, as agreed is legally required) all Company
benefits (of any and all kinds), Company equity (in all forms), and
reimbursement of business expenses, all in accordance with the terms of the
applicable pre-existing Company plans and agreements (except as modified by the
Agreement), that have been earned or accrued up to and including the Separation
Date (or later if allowed and/or required by the underlying Company plan(s),
policy(ies) or pre-existing agreement(s)).

b. Termination Basis. The Company confirms that there was no “Cause” basis (as
defined in the Offer Letter) for his termination which it agrees was due to a
change in the Board’s strategic vision for the Company and its belief that new
skills to accomplish that vision were needed.

c. Contractual Payment. The Company agrees to pay Employee a lump sum equivalent
to one year of Employee’s base salary, for a total of three hundred ninety
thousand dollars ($390,000) Dollars, less applicable withholding. This payment
will be made to Employee within five (5) business days after the Effective Date
of this Agreement.



--------------------------------------------------------------------------------

d. Additional Payments. In consideration for Employee’s agreement to the release
below and to resign from the Board per its request; the Company agrees to
provide the following to the designated recipients at their respective addresses
for full physical receipt within five (5) calendar days of the Effective Date:

i. The Company agrees to pay Employee a lump sum one hundred seventy thousand
dollars ($170,000), without any withholding. This payment will be made to
Employee within ten (10) business days after the Effective Date of this
Agreement. Employee understands and acknowledges that the Company shall issue to
him a Form 1099 in connection with said payment.

ii. A second payment made payable jointly to Pierce & Shearer LLP and Youngman,
Ericsson & Low, LLP in the actual amount of twenty-five thousand dollars
($25,000). The Company will timely and accurately issue to the Firms (Tax
I.D. #94-3410633 and #68-0129084, respectively) an IRS Form 1099 Misc.
reflecting the payment toward the total actual cost of Employee’s professionals’
work to help effectuate this Agreement with the Company and its professional
advisors.

e. Acceleration of Vesting. The Company agrees to immediately accelerate the
vesting of all of Employee’s outstanding equity awards (e.g. stock options and
restricted stock units), resulting in full vesting of all option grants and
restricted stock units resulting in Employee holding: (a) fully vested options
to purchase both 300,000 common shares of the Company at $7.04 per share, and
125,000 common shares of the Company at $3.57 per share; and (b) 37,500
fully-vested restricted stock units. The exercise of Employee’s vested options
and the payment of Employee’s vested restricted stock units shall continue to be
governed by the terms and conditions of the Company’s Stock Agreements,
provided, however that Employee shall have nine (9) months from the Separation
Date to exercise all vested options.

f. Electronic Devices. Employee will receive free and clear title and ownership
of both the Company laptop computer, Blackberry and all associated peripherals
of both that Employee has been most recently using in Employee’s Company work.
Employee shall return his laptop and Blackberry no later than the five business
days following the Effective Date and the Company shall have the right to remove
all Company-related files from such devices before delivering them back to
Employee within five business days following their receipt from Employee.

g. COBRA. The Company shall reimburse Employee for the payments Employee makes
for health-related coverage for himself and all his eligible dependents under
the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”)
at the level in effect at the time of the Separation Date for a period of twelve
(12) months following such date, or until Employee and his eligible dependents
become eligible for substantially similar group health insurance coverage,
whichever occurs first, provided Employee timely elects and pays for such COBRA
coverage. COBRA reimbursements shall be made by the Company to Employee
consistent with the Company’s normal expense reimbursement policy for such,
provided that Employee submits documentation to the Company substantiating his
payments for COBRA coverage.

2. Benefits. Employee’s and his participating dependents’ health insurance
benefits shall cease on July 31, 2008, subject to Employee’s and his dependents’
right to continue their health insurance under COBRA. Except as otherwise stated
in this Agreement, Employee’s participation in all benefits and incidents of
employment, including, but not limited to, vesting in stock options, and the
accrual of bonuses, vacation, and paid time off, ceased as of the Separation
Date.

3. Payment of Salary and Receipt of All Benefits. Employee acknowledges and
represents that, other than the consideration set forth in this Paragraph 1 of
this agreement Agreement, the Company has timely paid or provided all salary,
wages, bonuses, accrued vacation/paid time off, premiums, leaves, housing
allowances, relocation costs, interest, severance, outplacement costs, fees,
reimbursable expenses, commissions, stock, stock options, vesting, and any and
all other benefits and compensation due to Employee.

4. Resignation from All Remaining Positions. At the request of the Board of
Directors (the “Board”) and in partial consideration for the Company’s
commitment in this Agreement, Employee hereby resigns from the Board of
Directors of the Company and from any other board positions with the Company, if
any, that he currently holds with the Company or any of its subsidiaries as of
the Effective Date.



--------------------------------------------------------------------------------

5. Mutual Release of Claims. Employee agrees that the foregoing consideration
(timely payment/ providing of all of which to him being a condition precedent
for such) and other terms to his benefit in this Agreement, represents
settlement in full of all outstanding obligations owed to Employee by the
Company and its current and former officers, directors, employees, agents,
investors, attorneys, shareholders, administrators, affiliates, benefit plans,
plan administrators, insurers, trustees, divisions, and subsidiaries, and
predecessor and successor corporations and assigns (collectively, the “Company
Releasees”). Employee, on his own behalf and on behalf of his respective heirs,
family members, executors, agents, and assigns, hereby and forever releases the
Releasees from, and agrees not to sue concerning, or in any manner to institute,
prosecute, or pursue, any claim, complaint, charge, duty, obligation, or cause
of action relating to any matters of any kind, whether presently known or
unknown, suspected or unsuspected, that Employee may possess against any of the
Releasees arising from any omissions, acts, facts, or damages that have occurred
up until and including the Effective Date of this Agreement, including, without
limitation:

a. any and all such claims relating to or arising from Employee’s employment
relationship with the Company and the termination of that relationship;

b. any and all such claims relating to, or arising from, Employee’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;

c. any and all such claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; conversion; and disability benefits;

d. any and all such claims for violation of any federal, state, or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964; the Civil Rights Act of 1991; the Rehabilitation Act of 1973; the
Americans with Disabilities Act of 1990; the Equal Pay Act; the Fair Labor
Standards Act, except as prohibited by law; the Fair Credit Reporting Act; the
Age Discrimination in Employment Act of 1967; the Older Workers Benefit
Protection Act; the Employee Retirement Income Security Act of 1974; the Worker
Adjustment and Retraining Notification Act; the Family and Medical Leave Act,
except as prohibited by law; the Sarbanes-Oxley Act of 2002; the California
Family Rights Act; the California Labor Code, except as prohibited by law; the
California Workers’ Compensation Act, except as prohibited by law; and the
California Fair Employment and Housing Act;

e. any and all such claims for violation of the federal or any state
constitution;

f. any and all such claims arising out of any other laws and regulations
relating to employment or employment discrimination;

g. any such claim for any loss, cost, damage, or expense arising out of any
dispute over the nonwithholding or other tax treatment of any of the proceeds
received by Employee as a result of this Agreement; and

h. any claims for attorneys’ fees and costs (except as detailed in Paragraph
1(d) above).

The Company agrees to and does hereby generally release and forever discharge
Employee and his heirs, family members, executors, agents, attorneys, successors
and assigns (collectively, the “Employee Releasees”) from any claim, duty,
obligation or cause of action relating to any matter of any kind that the
Company may possess against Employee arising from any omissions, acts or facts
and agrees not to sue concerning any such claim, duty, obligation or cause of
action relating to any matters of any kind, whether presently known or unknown,
suspected or unsuspected,



--------------------------------------------------------------------------------

that have occurred up to and including the Effective Date of this Agreement.
This release does not extend to any obligations incurred under this Agreement,
or (i) to any civil claim counterparts to any future claimed criminal fraud or
other felony-level criminal conduct, (ii) conduct outside the course and scope
of Employee’s employment and for which the Company, under applicable law, would
not be able to indemnify Employee, or (iii) breaches of the Confidentiality
Agreement not cured by Employee upon reasonable advance written Company notice.
The Company represents and warrants that, after a reasonable level of inquiry,
it is currently unaware of any actual or potential claims or underlying bases
for such claims that it or any other Company Releasee has as to Employee or any
other Employee Releasees.

The Parties agree that the releases set forth in this section shall be and
remain in effect in all respects as complete general releases as to the matters
released. The releases do not extend to any obligations incurred under this
Agreement. These releases do not release claims that cannot be released as a
matter of law, including, but not limited to: (1) Employee’s right to file a
charge with or participate in a charge by the Equal Employment Opportunity
Commission, or any other local, state, or federal administrative body or
government agency that is authorized to enforce or administer laws related to
employment, against the Company (with the understanding that any such filing or
participation does not give Employee the right to recover any monetary damages
against the Company; Employee’s release of claims herein bars Employee from
recovering such monetary relief from the Company); (2) claims under Division 3,
Article 2 of the California Labor Code (which includes California Labor Code
section 2802 regarding indemnity for necessary expenditures or losses by
employee); and (3) claims prohibited from release as set forth in California
Labor Code section 206.5 (specifically “any claim or right on account of wages
due, or to become due, or made as an advance on wages to be earned, unless
payment of such wages has been made”).

Further, none of the waivers and releases anywhere in this Agreement shall
waive, release, or limit in any way: a) any claims arising under either state
unemployment insurance (the Company agrees this Agreement does not limit any
right Employee may otherwise have to such); b) Employee’s rights to
indemnification, duty to defend, and to be held harmless by the Company (with
respect to all of Employee’s prior and continuing capacities with, and efforts
for, the Company) pursuant to all applicable agreements or contracts in any
written form, Company insurance policies, statutes, common law, corporate
bylaws, articles of incorporation or otherwise; c) Employee’s already
legally-vested rights accrued through Employee’s employment, corporate
officership and board membership under any Company or Company-sponsored
agreement, benefit or benefit plan and/or pursuant to any Company insurance
policies (e.g., 401(k), various forms of insurance, stock option, restricted
stock unit, and/or stock/ RSU grant plans and/or related agreements); d)
Employee’s rights as a current and future Company shareholder, restricted stock
unit holder and stock option holder; e) each Party’s rights to enforce the terms
of this Agreement; and f) each Party’s rights regarding any other Party’s (and
their associated releasees’) acts or omissions that occur after the Effective
Date.

6. Acknowledgment of Waiver of Claims under ADEA. Employee acknowledges that he
is waiving and releasing any rights he may have under the Age Discrimination in
Employment Act of 1967 (“ADEA”), and that this waiver and release is knowing and
voluntary. Employee agrees that this waiver and release does not apply to any
rights or claims that may arise under the ADEA after the Effective Date of this
Agreement. Employee acknowledges that a portion of the consideration given for
his waiver and release is in addition to anything of value to which Employee was
already entitled. Employee further acknowledges that he has been advised by this
writing that: (a) he should consult with an attorney prior to executing this
Agreement; (b) he has twenty-one (21) days within which to consider this
Agreement; (c) he has seven (7) days following his execution of this Agreement
to revoke this Agreement; (d) this Agreement shall not be effective until after
the revocation period has expired; and (e) nothing in this Agreement prevents or
precludes Employee from challenging or seeking a determination in good faith of
the validity of this waiver under the ADEA, nor does it impose any condition
precedent, penalties, or costs for doing so, unless specifically authorized by
federal law. In the event Employee signs this Agreement and returns it to the
Company in less than the 21-day period identified above, Employee hereby
acknowledges that he has freely and voluntarily chosen to waive the time period
allotted for considering this Agreement.



--------------------------------------------------------------------------------

7. California Civil Code Section 1542. Subject to the same qualifications as for
the releases contained in Paragraph 6 above, the Parties acknowledge that each
has been advised to consult with legal counsel and is familiar with the
provisions of California Civil Code Section 1542, a statute that otherwise
prohibits the release of unknown claims, which provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

The Parties, being aware of said code section, agree to expressly waive any
rights they may have thereunder, as well as under any other statute or common
law principles of similar effect.

8. No Pending or Planned Future Lawsuits. Each Party represents that, as of the
signing of this Agreement, neither knows of any lawsuits, formally filed claims,
or actions pending in his/its name, or on behalf of him/it, against the other
Party or any of the other Party’s Releasees. Each Party represents that it does
not presently intend to bring any claims on itself own behalf or on behalf of
any other person or entity against the other Party or any of the other Party’s
Releasees.

9. Trade Secrets and Confidential Information/Company Property. Employee
reaffirms and agrees to observe and abide by the legally-enforceable
post-termination terms of the Confidentiality Agreement, specifically including
the provisions therein regarding nondisclosure of the Company’s trade secrets
and confidential and proprietary information, and nonsolicitation of Company
employees. Employee agrees that he will promptly return (at the time when
Employee is allowed to retrieve his personal items as described below) any and
all property of the Company (except as specified in this Agreement or otherwise
allowed by applicable law). The Company will reasonably cooperate with
Employee’s removal of his personal property which the Company represents it has
not disturbed and will not disturb and Employee shall have access to the
facility to remove such property at agreed times upon reasonable prior notice
and prior to July 31, 2008. However, should Employee later discover any further
such in his possession, he will return such within five (5) business days of
discovery. Such prompt compliance with this section will not constitute a
violation of, and will be considered consistent with this Agreement and his
related obligations to the Company.

10. No Cooperation. Each Party agrees that he/it will not knowingly materially
encourage, counsel, or assist any attorneys or their clients in the presentation
or prosecution of any disputes, differences, grievances, claims, charges, or
complaints by any third party against either the other Party or any of the other
Party’s other Releasees, unless under a subpoena or other court order to do so,
or as related directly to the ADEA waiver in this Agreement. Each Party agrees
both to immediately notify the other Party upon receipt of any such subpoena or
court order, and to furnish, within three (3) business days of its receipt, a
copy of such subpoena or other court order. If approached by anyone for counsel
or assistance in the presentation or prosecution of any disputes, differences,
grievances, claims, charges, or complaints against the other Party or any of the
other Party’s other Releasees, each Party shall state no more than that he/it
cannot provide counsel or assistance.

11. Nondisparagement; Inquiries. Each Party agrees to refrain from any
disparagement, defamation, libel, or slander of the other Party or the Company’s
officers, directors or employees, and agrees to refrain from any tortious
interference with the contracts and relationships of them. This
non-disparagement provision shall not apply to statements that are made (1) in
response to a subpoena or other legal process, (2) to a governmental or
regulatory entity (e.g., any SEC filings), (3) in any legal, arbitral, or
mediation proceeding, or (4) as otherwise required by law. If any Company
employee or management team member (including Board members) receives an inquiry
from any third party, the recipient of such contact shall refer the inquiry to
the Company’s human resource department, which shall inform the inquiring party,
except as otherwise authorized by Employee in writing or as required by law,
that the Company’s policy permits him or her to disclose only the following
information about Employee: (a) the facts and dates of Employee’s executive
employment and director relationships; (b) Employee’s compensation levels as of
the Separation Date; and (c) that Employee resigned from the Board.

12. Breach. In addition to the rights provided in the “Attorneys’ Fees” section
below, each Party acknowledges and agrees that any material breach of this
Agreement, unless such breach constitutes a legal action by Employee challenging
or seeking a determination in good faith of the validity of the waiver herein
under the ADEA, or of any provision of the Confidentiality Agreement shall
entitle the other Party to immediately void, recover and/or cease providing the
consideration provided under this Agreement and to obtain damages, except as
otherwise provided by law.



--------------------------------------------------------------------------------

13. No Admission of Liability. Each Party understands and acknowledges that this
Agreement constitutes a compromise and settlement of any and all actual or
potential disputed claims by the other Party. No action taken by the Parties
hereto, either previously or in connection with this Agreement, shall be deemed
or construed to be (a) an admission of the truth or falsity of any actual or
potential claims or (b) an acknowledgment or admission by the Party of any fault
or liability whatsoever to the other Party or to any third party.

14. Nonsolicitation. Employee agrees that for a period of twelve (12) months
immediately following the Effective Date of this Agreement, Employee shall not
knowingly directly or indirectly solicit any of the Company’s employees to leave
their employment at the Company.

15. Costs. The Parties shall each bear their own costs, attorneys’ fees, and
other fees incurred in connection with the preparation of this Agreement.

16. MEDIATION AND ARBITRATION.

IN THE CASE OF ANY DISPUTES UNDER THIS AGREEMENT, THE PARTIES SHALL FIRST
ATTEMPT IN GOOD FAITH TO RESOLVE THEIR DISPUTE BY MEANS ON NON-BINDING
MEDIATION, THE COSTS OF WHICH TO BE PAID EQUALLY BY BOTH PARTIES. IN THE EVENT
THE PARTIES ARE UNABLE TO RESOLVE SUCH DISPUTE WITHIN THIRTY (30) DAYS AFTER
MEDIATION, EITHER PARTY MAY ELECT TO AVAIL ITSELF OF THE ARBITRATION PROCEDURES
PROVIDED BELOW.

THE PARTIES AGREE THAT ANY AND ALL DISPUTES ARISING OUT OF THE TERMS OF THIS
AGREEMENT, THEIR INTERPRETATION, AND ANY OF THE MATTERS HEREIN RELEASED, SHALL
BE SUBJECT TO ARBITRATION IN ALAMEDA COUNTY, BEFORE JAMS, PURSUANT TO ITS
EMPLOYMENT ARBITRATION RULES & PROCEDURES (“JAMS RULES”). THE ARBITRATOR MAY
GRANT INJUNCTIONS AND OTHER RELIEF IN SUCH DISPUTES. THE ARBITRATOR SHALL
ADMINISTER AND CONDUCT ANY ARBITRATION IN ACCORDANCE WITH CALIFORNIA LAW,
INCLUDING THE CALIFORNIA CODE OF CIVIL PROCEDURE, AND THE ARBITRATOR SHALL APPLY
SUBSTANTIVE AND PROCEDURAL CALIFORNIA LAW TO ANY DISPUTE OR CLAIM, WITHOUT
REFERENCE TO ANY CONFLICT-OF-LAW PROVISIONS OF ANY JURISDICTION. TO THE EXTENT
THAT THE JAMS RULES CONFLICT WITH CALIFORNIA LAW, CALIFORNIA LAW SHALL TAKE
PRECEDENCE. THE DECISION OF THE ARBITRATOR SHALL BE FINAL, CONCLUSIVE, AND
BINDING ON THE PARTIES TO THE ARBITRATION. THE PARTIES AGREE THAT THE PREVAILING
PARTY IN ANY ARBITRATION SHALL BE ENTITLED TO INJUNCTIVE RELIEF IN ANY COURT OF
COMPETENT JURISDICTION TO ENFORCE THE ARBITRATION AWARD. THE PARTIES TO THE
ARBITRATION SHALL EACH PAY AN EQUAL SHARE OF THE COSTS AND EXPENSES OF SUCH
ARBITRATION, AND EACH PARTY SHALL SEPARATELY PAY FOR ITS RESPECTIVE COUNSEL FEES
AND EXPENSES; PROVIDED, HOWEVER, THAT THE ARBITRATOR SHALL AWARD ATTORNEYS’ FEES
AND COSTS TO THE PREVAILING PARTY, EXCEPT AS PROHIBITED BY LAW. THE PARTIES
HEREBY AGREE TO WAIVE THEIR RIGHT TO HAVE ANY DISPUTE BETWEEN THEM RESOLVED IN A
COURT OF LAW BY A JUDGE OR JURY. NOTWITHSTANDING THE FOREGOING, THIS SECTION
WILL NOT PREVENT EITHER PARTY FROM SEEKING INJUNCTIVE RELIEF (OR ANY OTHER
PROVISIONAL REMEDY) FROM ANY COURT HAVING JURISDICTION OVER THE PARTIES AND THE
SUBJECT MATTER OF THEIR DISPUTE RELATING TO THIS AGREEMENT AND THE AGREEMENTS
INCORPORATED HEREIN BY REFERENCE. SHOULD ANY PART OF THE ARBITRATION AGREEMENT
CONTAINED IN THIS PARAGRAPH CONFLICT WITH ANY OTHER ARBITRATION AGREEMENT
BETWEEN THE PARTIES, THE PARTIES AGREE THAT THIS ARBITRATION AGREEMENT SHALL
GOVERN.

17. Authority. The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the terms and conditions of this Agreement. Employee
represents and warrants that he has the capacity to act on his own behalf and on
behalf of all



--------------------------------------------------------------------------------

who might claim through him to bind them to the terms and conditions of this
Agreement. Each Party warrants and represents that there are no liens or claims
of lien or assignments in law or equity or otherwise of or against any of the
claims or causes of action released herein.

18. No Representations. Each Party represents that it has had an opportunity to
consult with an attorney, and has carefully read and understands the scope and
effect of the provisions of this Agreement. Neither Party has relied upon any
representations or statements made by the other Party that are not specifically
set forth (or directly cross-referenced) in this Agreement.

19. Severability. In the event that any provision or any portion of any
provision hereof or any surviving agreement made a part hereof becomes or is
declared by a court of competent jurisdiction or arbitrator to be illegal,
unenforceable, or void, this Agreement shall continue in full force and effect
without said provision or portion of provision.

20. Attorneys’ Fees. Except with regard to a legal action challenging or seeking
a determination in good faith of the validity of the waiver herein under the
ADEA, in the event that either Party brings an action to enforce or effect its
rights under this Agreement, the prevailing Party shall be entitled to recover
its costs and expenses, including the costs of arbitration, litigation, court
fees, and non-mediation related reasonable attorneys’ fees incurred in
connection with such an action.

21. Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and Employee concerning the subject matter of
this Agreement and Employee’s employment with and separation from the Company
and the events leading thereto and associated therewith, and supersedes and
replaces any and all prior agreements and understandings concerning the subject
matter of this Agreement and Employee’s relationship with the Company, with the
exception of those agreements (e.g. Confidentiality Agreement, with exception to
the arbitration provisions contained therein, and the Stock Agreements)
referenced herein to the extent any of their terms have not been modified or
replaced by the terms of this Agreement which shall otherwise govern.

22. No Oral Modification. This Agreement may only be amended in a writing signed
by Employee and the Company’s Chief Executive Officer.

23. Governing Law. This Agreement shall be governed by the laws of the State of
California, without regard for choice-of-law provisions. The Parties consent to
personal and exclusive jurisdiction in the State of California and venue in
either Alameda or Contra Costa County, California.

24. Effective Date. Employee has seven (7) days after he signs this Agreement to
revoke it. This Agreement will become effective on the eighth (8th) day after
Employee signed this Agreement, so long as it has been signed by the Parties and
has not been revoked by Employee before that date (the “Effective Date”).

25. Counterparts. This Agreement may be executed in counterparts and by
facsimile, and each counterpart and facsimile shall have the same force and
effect as an original and shall constitute an effective, binding agreement on
the part of each of the undersigned. Signed counterparts of this Agreement may
be exchanged by hand, mail, or facsimile/PDF between either of the Parties or
their counsel, and such counterparts shall be treated as fully enforceable upon
the Agreement’s Effective Date upon the completion of such exchange.

26. Voluntary Execution of Agreement. Each Party understands and agrees that it
executed this Agreement voluntarily, without any duress or undue influence on
the part or behalf of the other Party or any third party, with the full intent
of releasing that Party’s claims against the other and any of the other
Releasees, as specified in this Agreement. Each Party acknowledges that:

(a) it has read this Agreement;

(b) it has been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of its own choice;



--------------------------------------------------------------------------------

(c) it understands the terms and consequences of this Agreement and of the
releases it contains; and

(d) it is fully aware of the legal and binding effect of this Agreement.

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

    MICHAEL RICCI, an individual Dated: 7/31/08     /s/ Michael Ricci    
Michael Ricci     Ikanos Communications, Inc. Dated: 8/1/08     By   /s/
Elizabeth Fetter       Elizabeth Fetter       Member of the Board of Directors